NO. 07-11-00303-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  AUGUST 30, 2011


                      JAY ANTHONY NOTTINGHAM, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                 NO. 4416; HONORABLE H. BRYAN POFF, JR., JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant Jay Anthony Nottingham filed a notice of appeal from his conviction of

the offense of attempt to take a weapon from an officer1 and his resulting sentence of

eighteen years of imprisonment. While a clerk’s record has not yet been filed, the trial

court clerk has provided us with certified copies of certain documents. We have before

us copies of the certification of defendant’s right of appeal, and a “waiver of appeal,”

both apparently bearing appellant’s signature. The certification of defendant’s right of

appeal, executed by the trial court and signed by appellant and his trial counsel, states

      1
          Tex. Penal Code Ann. § 38.14 (West 2010).
that the case “is a plea-bargain case, and the defendant has NO right of appeal.” The

“waiver of appeal” requests the trial court to order appellant’s transfer to the Institutional

Division of the Department of Criminal Justice to serve the sentence imposed by the

court. That document bears the notarized signature of appellant, and the signature of

the trial court, approving appellant’s request. The documents provided us by the clerk

also include a copy of written plea admonishments, including a section entitled

“defendant’s waivers and statement on admonishments,” also signed by appellant and

his counsel, which contains the statement “I waive any right to appeal I may have in this

case.” Finally, the court’s judgment contains the special finding that appellant “signed a

waiver of appeal.” The judgment describes the terms of the plea bargain to include an

eighteen-year sentence of confinement and the State’s agreement to waive its motion to

cumulate sentences. The judgment is consistent with those terms. All the documents

provided us by the trial court clerk are dated and were filed on June 20, 2011, the date

of appellant’s guilty plea and sentencing.


       By letter dated August 3, 2011, we notified appellant of this documentation and

informed him that the appeal is subject to dismissal unless, by August 18, we received

an amended certification illustrating appellant has the right to appeal or appellant

otherwise demonstrates other grounds for continuing the appeal.


       Appellant has submitted a response, but it does not contain an amended

certification establishing his right to appeal.    In his response, appellant asserts the

certification provided us is defective because his counsel filed a pretrial motion to

dismiss the prosecution for failure to provide him a speedy trial, and the trial court

                                              2
denied the motion.    He asserts he is entitled to appeal that denial.       As appellant

acknowledges, the trial court could have certified his entitlement to appeal the denial of

his pretrial motion, but did not.    Comparing the trial court’s certification with the

documents before us, we cannot agree that the certification is defective.              The

documents before us, on the contrary, support the trial court’s certification appellant has

no right of appeal. See Dears v. State, 154 S.W.3d 610, 614-15 (Tex.Crim.App. 2005)

(appellate court obligated to compare certification with record before it). Accordingly,

we dismiss the appeal. Tex. R. App. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680

(Tex.Crim.App. 2006) (court of appeals must dismiss prohibited appeal without further

action).



                                                        James T. Campbell
                                                             Justice



Do not publish.




                                            3